Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to papers filed on 12/30/2021.
Claims 1, 20, and 21 have been amended.
Claim 19 has been cancelled.
Claim 21 has been added.
Claims 1-18, 20, and 21 are pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 4, 9-13, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson et al. (Pub. No. US 2004/0225687 A1) in view of Virdy (Patent Number 6,148,289) in further view of Nguyen (A Survey of Techniques for Internet Traffic Classification using Machine Learning).
In regards to Claims 1, 4, 18, and 20, Larsson discloses:
A method/system comprising: 
the recited computer components in the various claims can be found in at least Fig. 1, [0042], and [0057].
obtaining website data traffic content including IP address data for a website; ([0023]; [0024], “…website visit information including the network address of said visitor and any web pages visited by said visitor on said website…organization information about network addresses and associated organizations…”)
mapping the IP address data to at least one business entity identifier to identify at least one business entity associated with the website data traffic data; ([0007]-[0010]; [0024], IP addresses obtained from website traffic data is used to identify an associated company; [0027], includes company name (identifier))
obtaining attribute data for each business entity associated with the at least one business entity identifier to identify business attributes associated with the at least one business entity mapped to the IP address data; ([0024]; [0027], the data that is associated with the identifier (name) that is mapped to the IP address includes other attribute data (“…in addition to network address, include information about at least one of the following: organization name, registration number, VAT number, postal address, street address, www address, email address, telephone number, telefax number, a number of employees, and Internet Service Provider.”))
Larsson does not explicitly disclose identifying the entity associated with the IP address as an ISP, however, Virdy teaches:
 data; and identifying [that] the website [is] attributable to ISPs. (column 3, lines 52-61; column 4, lines 26-29, shows an ISP classifier (represented as rules for identifying an ISP) being applied to IP addresses to identify if it is an ISP; for example, if the rules regarding multiple domain names (an attribute) being associated with the IP address, then the IP address is identified as being associated with an ISP), Applicant’s specification states that “…web data content can be the web page content being accessed (e.g., a product page, any web page from a site), IP addresses, mobile IDs, and web browser cookies.” (see at least [0030]), this indicates that the current “website content data” can read on the same prior art as the previous “website data”; see also, at least Abstract; Fig. 2-Fig. 5; column 2, lines 19-39; column 3, line 42-column 4, line 19, includes further discussions and examples of using artificial intelligence processes to identify and classify web data (a classifier model that determines ISPs))
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson so as to have included an Internet Service Provider (ISP) classifier to identify ISPs associated with the mapped web traffic data; applying the ISP classifier to a database of website tracking data and identifying [that] the website [is] attributable to ISPs, as taught by Virdy in order to reduce search time by accurately isolating information for end-users (Virdy, Abstract; Background of the Rejection). 
	Larsson/Virdy disclose the above system/method for analyzing traffic data, identifying and categorizing associated business entities, and determining that an entity 
generating a training data set from the website data traffic content and the attribute data for training [a traffic] classifier to identify [specific classifications of websites] associated with the mapped web traffic data and identifying website traffic for the website attributable to [the classified entity]. (page 1, column 2, last paragraph; page 6-7, column 2, section B (emphasize bullet “1)”), discusses the use of machine learning for website traffic classification based on collected traffic data in order make classifications based on identified sets of features; it is also noted that although not specifically directed to identifying ISPs, Nguyen does mention ISPs as “considered traffic”, for example, page 17, “Zander et al. [46]”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy so as to have included generating a training data set from the website data traffic content and the attribute data for training [a traffic] classifier to identify [specific classifications of websites] associated with the mapped web traffic data and identifying website traffic for the website attributable to [the classified entity], as taught by Nguyen.
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in 
Additional Limitations for Claims 4 and 20:
Larsson/Virdy/Nguyen discloses all of the above elements for generating a model for training the ISP classifier; training the model on the training data set; and applying the trained model to the database of website content data.  Additionally, Nguyen also teaches:
determining if the trained model accurately identifies [classes]; if the model is accurate, applying the trained model as the classifier (page 5, column 2, last paragraph to page 6, column 1, paragraph 2, shows the testing of the model to determine accuracy, “…show that the constructed model is good at recognizing the instances from which it was constructed….”) to the database of website content data (page 1, column 2, last paragraph; page 6-7, column 2, section B (emphasize bullet “1)”), discusses the use of machine learning for website traffic classification based on collected traffic data in order make classifications based on identified sets of features; it is also noted that although not specifically directed to identifying ISPs, Nguyen does mention ISPs as “considered traffic”, for example, page 17, “Zander et al. [46]”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy 
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning and testing features into similar systems.  Further, using network traffic data based machine learning and testing in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
In regards to Claim 9, Larsson discloses:
wherein the attribute data for each business entity associated with the business entity identifier comprises firmographic data. ([0027], includes number of employees) 
In regards to Claim 10, Larsson discloses:
wherein the firmographic data for attribute data comprises firmographic data selected from the group consisting of annual sales, an industry code, and employee count. ([0027], includes number of employees
In regards to Claim 11, Larsson does not explicitly disclose that the firmographic data include SIC and/or NAIC industry codes, however Virdy teaches:
wherein the industry code comprises an SIC code, an NAICS code, or both  (Claims 16-18)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson so as to have included wherein the industry code comprises an SIC code, an NAICS code, or both, as taught by Virdy in order to reduce search time by accurately isolating information for end-users (Virdy, Abstract; Background of the Rejection). 
In regards to Claim 12, Larsson discloses:
wherein the attribute data for each business entity associated with the business entity identifier comprises firmographic data. ([0027], includes number of employees) 
wherein a feature set for the model for training the ISP classifier comprises features from the firmographic data for the attribute data and the web traffic data comprising: NAICS, SIC, unique visitors, visit count, employee count, annual sales, and an index customer count. ([0027], includes number of employees) [It is also noted that Virdy teaches SIC codes associated with the data.  See at least column 3, paragraph 1 and Abstract.]
In regards to Claim 13, Larsson/Virdy/Nguyen discloses all of the above elements for generating, training, and applying a model for website traffic classification.  Additionally, Nguyen also teaches:
wherein the model comprises a model selected from the group consisting of a decision tree or a gradient boosting classifier (page 5, column 1, “3) Supervised “…can be presented as…a decision tree… that can be used later to classify a new unseen instance…”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy so as to have included wherein the model comprises a model selected from the group consisting of a decision tree or a gradient boosting classifier, as taught by Nguyen.
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such decision tree techniques into similar systems.  Further, using known techniques such as decision trees in conjunction with a method/system for classifying traffic data would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known analysis and organizational techniques.  (See KSR [127 S Ct. at 1739] "The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.")  
In regards to Claim 21, Larsson/Virdy/Nguyen discloses:
applying the trained ISP classifier to a database of IP addresses mapped to business entity identifications from a business entity firmographic database that does not include website traffic visit information and website traffic visitor information. 
The amended claim language indicates that the model can be applied to any database (not a specific one form the parent claims) that does not contain “visitor” or “visit” data (as being interpreted in view of the specification, as further described in the remarks below).  This would be covered by the material in the above rejections related to the combination of Larsson, Virdy, and Nguyen.  Nguyen discloses applying a trained model to a database (page 5, column 2, last paragraph to page 6, column 1, paragraph 2; page 1, column 2, last paragraph; page 6-7, column 2, section B (emphasize bullet “1)”),  as applied to parent claims 1 and 4, additionally, the material in Nguyen does not require that any “visit” or “visitor” data (as defined by Applicant) must appear in the database and that the data analyzed includes other types of identified data).  Additionally, Larsson explicitly discloses databases of traffic information that does not include “visitor” or “visit” data ([0023]-[0027], the visit information and firmographic data may be saved on separate databases, the firmographic data base does not explicitly state that it includes the visit information (as saved on the other database) [Note: the separate databases are used to show the limitations of this claim (regarding how information may be included or not), but does not affect whether or not the parent claims would require any specific number of databases (as long as the processes can still be performed, regardless of the number of databases used)]).  Therefore, the material of Claim 21 is subject to the same combination and motivation as applied to the parent claims. It would merely be a matter of applying the model to additional databases.  One of ordinary skill in the art who understood how to apply the model to one database would understand how to apply the model to any number of databases and none of the references preclude the use of multiple databases (none of the references would indicate that a model would be used only once and then discarded).  The difference in the types of data in the database do not significantly effect the process of applying the model to any database.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Frind et al. (Patent No. US 9,679,259 B1).
In regards to Claim 2, Larsson/Virdy/Nguyen does not explicitly disclose, but Frind teaches:
obtaining a match acceptance rate of IP addresses from the website traffic data mapped to a plurality of the business entities identifiers; generating the training data set from the IP addresses from the website traffic data matched to the business entities identifiers.  (Abstract; Column 3, lines 19-36; Claim 6, shows that a training model is trained based on data sets that include successful matches between entities from prior iterations)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson/Virdy/Nguyen so as to have included obtaining a match acceptance rate of IP addresses from the website traffic data mapped to business entities identifiers; generating the training data set from the IP addresses from the website traffic data matched to the business entities identifiers, as taught by Frind in order to use successful matches to “…improve the reliability and consistency…of the machine learning model…” (Frind, column 13, lines 32-43). 
Examiner’s Notes: Although the system of Frind uses examples that are drawn toward a matchmaking environment, Examiner notes that the steps used in the system/method would be similar in the matching of any type of entities. The entities in Frind could represent the IP address and the business identifiers, and the success rates of matching those entities used as training sets, similar to that in Frind (the training of models in Larsson/Virdy/Nguyen being similarly based on identifying attributes associated to the entities that are used for classifying).  Both use historical match data (including successful matches) to train a model to identify future matches.  The steps used in Fring for using successful matches between entities to train models could be used in a similar manner in other systems that perform similar tasks.
Additionally, Examiner has reviewed the specification and identified that there is no material to further expand on the specific term “match acceptance rate”.  Material regarding match rates in general, appear to support the interpretation that “match acceptance rate” can simply be a rate of successful matches.  Therefore, under broadest reasonable interpretation, the term “match acceptance rate” is being interpreted as being a rate of successful matches (or rate of unsuccessful matches if it is capable of providing the same data for the same use).  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Frind in further view of Ishikawa (Pub. No. US 2018/0041469 A1).
In regards to Claim 3, Larsson/Virdy/Nguyen/Frind disclose using website traffic data to identify IP addresses mapped business entities and using the identified data as 
replacing the IP addresses mapped to [an] entities identifiers with previously identified IP addresses from that were previously mapped or matched to entities. ([0007]; Claim 1, a previous IP address associated with a business sis used when another identified IP address does not work, such as failure to obtain the address form a DHCP server)
One of ordinary skill in the art would have recognized that applying the known technique of Ishikawa would have yielded predictable results.  It would have been recognized that applying the technique of Larsson/Virdy/Nguyen/Frind to Ishikawa would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such IP selection features into similar systems.  Further, using an IP selection feature in conjunction with a system for identifying and mapping IP addresses, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow an alternate IP address to be used when a newer identified IP address fails a match acceptance, such as failure to obtain the address.  The level of skill identified in the references shows that one of ordinary skill in the art would have understood how to incorporate the features of Ishikawa into the system of Larsson/Virdy/Nguyen/Frind could be performed with the technical expertise demonstrated in the applied references.  The functionalities in Ishikawa into the system of Larsson/Virdy/Nguyen/Frind do not interfere with each other and the results of the combination would be predictable (See   
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Chang (Pub. No. US 2015/0106078 A1).
In regards to Claim 5, Larsson/Virdy/Nguyen does not explicitly disclose, but Chang teaches:
wherein obtaining website data traffic content including IP address data for a website further comprises: placing a tracking code object on a website to be tracked; generating a log file identifying all IPs and cookies associated with the IPs tracked by the tracking code ([0056], shows website analytics tool (tracking code object) that tracks data including IP addresses and cookie analysis for website traffic analytics) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy/Nguyen so as to have included wherein obtaining website data traffic content including IP address data for a website further comprises: placing a tracking code object on a website to be tracked; generating a log file identifying all IPs and cookies associated with the IPs tracked by the tracking code, as taught by Chang in order to provide additional dimensions to the categorization process by distinguishing between relevant and less relevant data (Chang, [0036]; [0037]). 
In regards to Claim 6, Larsson/Virdy/Nguyen does not explicitly disclose, but Chang teaches:
shows number of visitors, browsing patters of website visitors (“…browsing patterns of visitors would not all be identical indicating uniqueness of visitors), the number of…over time…”, “…combined browsing activities of website visitors falling…during a given time period…”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy/Nguyen so as to have included wherein the web traffic data comprises, per IP address, a count of visits, unique visitors, and index customer count that accessed the website within a time window, as taught by Chang in order to provide additional dimensions to the categorization process by distinguishing between relevant and less relevant data (Chang, [0036]; [0037]). 
In regards to Claims 7 and 8, While Larsson/Virdy/Nguyen/Chang discloses a method for collecting and analyzing traffic data including during a time interval (as discussed in Chang), Larsson/Virdy/Nguyen/Chang does not disclose wherein the time window comprises: a time window selected from the group consisting of: a weekly time interval, a bi-weekly interval, a monthly interval, a bi-monthly interval, and a quarterly interval.
However, the Examiner asserts that the data identifying the specific length of the time period is simply a design choice and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the specified time period which does not explicitly alter or impact the steps of 
Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include any chosen period of time because the specific period of time does not functionally alter the steps of the method/system and merely selecting a different time period from that in the prior art does not patentably distinguish the claimed invention and because the level of skill demonstrate din the prior art shows the ability to perform these steps regardless of a specified time period.
Claim 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Virdy in further view of Nguyen in further view of Ahire (Patent No. US 9,697,248 B1).
In regards to Claims 14-16, Larsson/Virdy/Nguyen does not explicitly disclose, but Ahire teaches:
wherein the model comprises a gradient boosting classifier; (column 10, lines 21-32; column 10, lines 56-67; column 6, line 65-column 7, line 14)
wherein the gradient boosting classifier model {F} predicts values of the form y = F(x) by minimizing the mean squared error. (column 10, lines 21-32; column 10, lines 56-67; column 6, line 65-column 7, line 14)
wherein the gradient boosting classifier comprises: at each stage m of gradient boosting (/ <= m <= AP) for model Fm predicting mean y in the training set, the gradient boosting algorithm adds an estimator h Fm+9(/) = Fm(x) + h(x), iwie Fm+1(x) m X131) + 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of , Larsson/Virdy/Nguyen so as to have included wherein the model comprises a gradient boosting classifier and wherein the gradient boosting classifier model {F} predicts values of the form y = F(x) by minimizing the mean squared error and wherein the gradient boosting classifier comprises: at each stage m of gradient boosting (/ <= m <= AP) for model Fm predicting meany in the training set, the gradient boosting algorithm adds an estimator h Fm+9(/) = Fm(x) + h(x), iwie Fm+1(x) m X131) + h(x) =y, wherein the gradient boosting fits h to the residual' - Fm(x), as taught by Ahire in order to incorporate known modeling techniques to provide a better model (Ahire, column 10, lines 21-32). 
In regards to Claim 17, Larsson/Virdy/Nguyen/Ahire does not explicitly disclose, wherein the gradient boosting classifier training comprises: iterating the gradient booster classifier for about 1000 iterations, however, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have modified the system of Larsson/Virdy/Nguyen/Ahire to have included iterating the gradient booster classifier for about 1000 iterations because the number of iterations does not significantly affect the performance or functioning of the claimed invention.  Ahire teaches an iterative process for these features (column 10, lines 21-32)
Examiner asserts that the data identifying the specific number of iterations is simply a design choice and adds little, if anything, to the claimed acts or steps and thus does not serve to distinguish over the prior art. Any differences related merely to the 
Therefore, It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to include any chosen number of iterations because the specific period of time does not functionally alter the steps of the method/system and merely selecting a different time period from that in the prior art does not patentably distinguish the claimed invention and because the level of skill demonstrated in the prior art shows the ability to perform these steps regardless of a specified number of iterations.

Additional prior art not relied upon
Cobb et al. (Pub. No. US 2007/0266149 A1). Discloses traffic monitoring and categorizing of business processes for websites/applications (see at least [0051]-[0062])
Lessing et al. (Pub. No. US 2009/0172035 A1). Discloses the classifying of web sites, including ISPs (see at least Appendix B (E SITE TYPE, page 38); Appendix C (E SITE TYPE, page 121); and related descriptions)

Response to Arguments
Applicant’s arguments filed 12/30/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §103
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant attempts to argue whether or not the intentions and designs of Nguyen are drawn to the intentions and designs Applicant’s claimed invention (and/or the combined references).  Applicant’s discussion of Nguyen includes material that is part of the combination and not necessarily rejected using Nguyen.  For example, Applicant accuses the Examiner of “masking elements using brackets”, however, these brackets are used to identify that although specific language and elements that may not necessarily be in (and/or be used in the same manner) in Nguyen can be applied in the combination of references.  This is further explained in the citations and motivation statement provided.  Applicant fails to argue the combination of references, including how the elements of Nguyen combine with the other references.  
Additionally, even if the intentions and design were not specifically for ISP classification (which Examiner does not agree with), Applicant fails to demonstrate how/why this would preclude the reference from reading on the claim.  The reference does not include any material that would teach away from the other references and in any manner preclude the use of Nguyen in the manner applied and/or in the manner it is combined with the other references.  Applicant has not demonstrated that Nguyen makes clear that Nguyen invention could not or would not be used in this manner.  by itself, is not sufficient to show that a reference is not applicable to the claimed invention and /or combination of references.
In regards to Applicant’s remarks regarding Virdy, again Applicant argues elements that are not specifically rejected using Virdy.  Virdy was not applied to show the training data set.  Applicant argues against Nguyen in regards to elements used in Virdy and vice versa but fails to demonstrate a deficiency in the combination of reference.  In regards to the piecemeal evaluation of the rejections, this was addressed in previous office action, repeated here for convenience:
As with number 4, [see section III, below], these assertions, in combination, appear to allege that the entire rejection is incorrect without providing any explanation regarding why any of the parts or material is incorrect.  The claim rejection lays out the prior art, which claim elements the prior art reads on, how the prior art reads on claim elements, how the references are being combined, and the reasons/techniques for combining them (including KSR rationales and “Teaching, Suggestion, or Motivation in the Prior Art”).  Applicant has not addressed these specific items, other than merely asserting that they are incorrect. As discussed in the most recent interview, Applicant has attempted to move the remarks away from piecemeal analysis and toward attacking the combinations and motivation.  Examiner acknowledges that applicant has attempted to follow Examiner’s advice and has moved the remarks in that direction.  However, the issue arises that the remarks do not have adequate analysis or evidence to support the assertions of improper rejection. For example, Applicant should provide convincing remarks and analysis to explain how/why one of ordinary skill in the art would not combine them, if/why they could not be combined, why/how the prior art does not read on the claims for which they were used (non-piecemeal), etc. (this is not an exhaustive list, but simply a few examples).  
Additional remarks related to these topics can be found in section III., provided below.
Applicant asserts that the office action only provides conclusory statements regarding combination and motivation and does not explain how/why they would be combined.  Applicant provides multiple statements regarding deficiencies in Examiner’s motivations, but fails to provide and explanations regarding how/why they are insufficient, beyond merely stating that they are and citing case law.  Applicant fails to demonstrate how/why the cited case law pertains to the particular motivations in the office action, and fails to provide any analysis, explanation, or support to show how/why the references could not be combined (and/or why there would be a lack of motivation to do so).  For example, Applicant states that merely establishing that an artisan could combine references is insufficient (Personal Web Technologies, LLC v. Apple, Inc.).  However, this being true, the office action does not merely argue that the references could be combined, but rather provides specific reasoning as to why one of ordinary skill in the art would be motivated to do so.  Applicant then refers to Active Video Networks, arguing that generic reasoning is insufficient.  However, unlike the example proved for Active Video Networks, Examiner’s motivation is not simply a generic reason.  Active Video Networks makes generic statement regarding a desire for efficient, cheaper, more features and that these would be “attractive”.  The motivations in the 
One of ordinary skill in the art would have recognized that applying the known technique of Nguyen would have yielded predictable results.  It would have been recognized that applying the technique of Nguyen to Larsson/Virdy would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.
This is not a generic recitation of desired effects.  It clearly states that a combination of these two specific methods/systems would provide a specific benefit that one of skill in the art would understand how to achieve.
The remarks repeatedly allege that the office action does not provide a reasoned fact-based explanation, however, as explained above, Applicant fails to address the language reasoning of the rejection to show how/why it is insufficient to provide a prima facie case.
Applicant provides additional remarks asserting that Examiner does not explain how the prior art reads on the claims or why one of skill would pick pt specific elemtns.  
Depending Claims:
Applicant’s repeats the previous remarks regarding the depending claims.  Examiner’s response from the previous office action is repeated here:
Applicant argues that Ahire provides multiple models to choose from and that no guidance is provided to show why one would choose “decision tree” or “gradient boosting”.  Ahire was used to show the particular models selected by applicant being used in a similar context to the claims and other prior art subject matter.  The mere fact that Ahire offers other choices would not render it irrelevant to the claimed invention.  One of ordinary skill in the art who is reviewing the Ahire reference would be aware of all of the model options in the reference and free to choose the one they wish to use (such as Applicant did), as the reference provides no restrictions that would render the reference unusable in regards to this subject matter.  Examiner found no material in the prior art references that would preclude a user from selecting any particular model.  
Additionally, it is pointed out that, although Examiner chose to supply a reference, the particular types of models selected by Applicant are well-known modeling techniques in the art (and many other arts).  As stated above, Examiner has provided prior art to show the use of these models in the context desired by Applicant’s claims.  However, these claim elements are old and well-known and could be subject to official notice because the modeling techniques (such as “decision tree” or “gradient boosting”) would be readily available to one of ordinary skill in the art at the time of filing.  The mere fact that other modeling types are available or disclosed by the reference does not preclude the material in the reference from being applied.  Examiner asserts that the prior art does not require guidance on why to select a particular model, but only that one of ordinary skill in the art would find it obvious to incorporate that particular model into the other cited invention(s). 
Applicant’s only new remarks in response to the above, is to state that Applicant’s disclosure was “used to as a road map” to select a particular option.  However, it was Applicant who argued that there were multiple options in the reference and stated that the reference did not provide guidance on why to choose a particular option.  In response, Examiner argued that the mere inclusion of additional options does not preclude someone form selecting a particular option.  Additionally, Examiner did not use a motivation stated in the Ahire reference, but rather used rationale from KSR, therefore, the arguments regarding Ahire not implying a motivation to select a particular option is moot.  It I also noted that in addition to Applicant’s admittance that the particular models appear in Ahire, Examiner also pointed out that the models are well-known for this type of use.  Although not used in the rejection, this provides additional evidence that there is no indication that this material being combined to material form the other references could only be gleaned from Applicant’s disclosure.  
It is unclear as to how/why Applicant believes that a prior art reference would not read on the claims simply because the reference does explicitly provide a reason why a particular option would that appears in the claim would be selected (since the reference not to the mere fact that the same material is present in both claims and Applicant’s disclosure (the material would appear in Ahire regardless of what Applicant submitted).  
Applicant does not appear to be addressing the combination of references or the motivation that was stated by Examiner, but rather attacking the Ahire reference individually and stating that a different motivation (not relied on by Examiner) is not present in that reference.  Therefore, the reliance on hindsight is irrelevant and moot.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
It is also noted that Applicant’s addition of the term “trained ISP classifier” in the applying element/step of Claims 1 and 20 does not affect the scope of the claims or the prior art applied. Since the step was recited after the element/step in which the trained ISP classifier was generated, it was assumed by Examiner, in previous considerations, that the ISP classifier in the applying element/step was a reference to the previously trained ISP classifier, since no other ISP classifier was previously recited (and trained classifier used for the classifications.  Nguyen was used to show the particular manner of training the classifier, not to show that a trained classifier itself.  The rejection was not intended to indicate that Virdy does not show a “trained” ISP classifier, but only that it does not disclose the particular recited process to perform the training of the ISP classifier in order to produce the classifier.  Nguyen shows a process of training a classifier that can be combined and used with the trained ISP classifier in Virdy). Examiner has provided additional citations to Virdy in the above rejection for clarification and further detail, however, the grounds of rejection (including reasons for obviousness and motivation to combine) have not been altered, since the amendment does not affect the scope or interpretation previously used to form these rejections.    .
II. Rejection of Claims under 35 U.S.C. §112
In view of Applicant’s remarks, the 35 U.S.C. §112(a) rejection has been withdrawn.  Applicant’s description in [0079] is broadly explained and based on the remaining disclosure, the terms “visitor” and “visits” will be interpreted by the most related definition (see at least [0014]; [00133], “…unique visits (date-time stamps, IP address) and unique visitors (different cookies, different IP addresses)…”)).  As previously noted, Applicant’s disclosure uses multiple terms that are similar and at points appear interchangeable, so it can be difficult to identify whether or not certain different terms pertain to the same concept.  Therefore, Examiner is pointing out what material appears to be most directly related to “visitors” and “visits” in [0079] (such as “unique visitors”) for interpretation purposes.

Additionally, it does not affect the current rejection of Claim 21, since the references show at least one database that does not include the type of visit/visitor information described in the specification.  Simply applying the model on a database that does not include that data reads on the claim steps.  The lack of a specific data in the databases in Claim 21 may not significantly affect the claimed invention since it is performed after the processing of the claimed invention.  It also may not affect the prior art applied, if the prior art does not explicitly require that specific data and/or that specific data can be used in an optional manner).
Although the 35 U.S.C. §112(b) rejection is also being withdrawn, Examiner advises Applicant to use consistent terminology throughout the claims and terminology 
III. Remarks Regarding Prima Facie Case and Evidence
Applicant repeats remarks regarding lack of a prima facie case and providing of evidence.  Applicant argues that “If the examiner does not produce a prima facie case, the applicant is under no obligation to submit secondary evidence to show nonobviousness.” MPEP 2742.” (Examiner is assuming that Applicant intended to reference MPEP 2142).  However, as discussed above, Applicant fails to provide a proper rebuttal demonstrating that a prima facie case was not made.  MPEP 2142 also states that “…If, however, the examiner does produce a prima facie case, the burden of coming forward with evidence or arguments shifts to the applicant who may submit additional evidence of nonobviousness, such as comparative test data showing that the claimed invention possesses improved properties not expected by the prior art. The decision of whether to submit evidence after a rejection should be influenced by the goals of compact prosecution, which encourages the early submission of such evidence. It is also noted that evidence submitted after final rejection may be denied entry into the record….”.   Merely asserting that a prima facie case was not made and attempting to shift the burden beck to the Examiner with a request for additional reasoning or evidence (without providing sufficient evidence to show that is in not obvious) is not a sufficient rebuttal. Examiner has provided a prima facie case by setting forth the following (MPEP 2142):
After indicating that the rejection is under 35 U.S.C. 103, the examiner should set forth in the Office action:
(A) the relevant teachings of the prior art relied upon, preferably with reference to the relevant column or page number(s) and line number(s) where appropriate, 
(B) the difference or differences in the claim over the applied reference(s), 
(C) the proposed modification of the applied reference(s) necessary to arrive at the claimed subject matter, and 
(D) an explanation as to why the claimed invention would have been obvious to one of ordinary skill in the art at the time the invention was made.

These issues were previously addressed in detail in the previous office action (provided below).  Although some of the remarks have been repeated, Examiner’s previous responses have not been addressed by Applicant.
Applicant’s arguments state that “…Office Action thus finds a list of parts in the several references, and concludes, without any reason for the combination, that the combination would “yield predictable results”…Office Action offers no factual basis for these assertions…Office Action also fails to explain which combinations of elements in specific references would yield a predictable result, or how the specific combination would operate or read on the asserted claims…”.  Applicant follows this with “…fails to explain why a person of ordinary skill in the art would have combined elements from specific references in the way the claimed invention does…”. 
Examiner response to the allegations:
1) “…concludes, without any reason for the combination, that the combination would “yield predictable results”…”:  “…would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.”  (See KSR [127 S Ct. at 1739])  
2) “…offers no factual basis for these assertions…”:  “…would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.”  (See KSR [127 S Ct. at 1739], examples include what is acceptable as factual basis for combining elements to produce predictable results under the KSR rationales)
3) “…fails to explain which combinations of elements in specific references would yield a predictable result…”: “It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the system of Larsson/Virdy…to have included…as taught by Nguyen.”.  Additionally, throughout the rejection, the rejection identifies which elements are addressed by each prior art reference and how/why they are combined.  The basis for this assertion is unclear.
4) “…fails to explain…how the specific combination would operate or read on the asserted claims…”: This is a general assertion that would be covered by the entire claim rejection.  See the citations to the prior art references, included in the rejections, explaining how/why the art read on the claim elements and the motivation statements regarding how/why they would/could be combined.  This assertion appear to allege that the entire rejection is incorrect without providing any explanation regarding why any of the parts or material is incorrect.
5) “…fails to explain why a person of ordinary skill in the art would have combined elements from specific references in the way the claimed invention does…”: “…would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such machine learning features into similar systems.  Further, using network traffic data based machine learning in conjunction with a method/system for classifying websites based on traffic data analysis, would have been recognized by those ordinary skill in the art as resulting in an improved system that would allow faster identification of previously identified scenarios using common and known training techniques.”  (See KSR [127 S Ct. at 1739])  
IV. Miscellaneous
The Examiner’s note from Claims 1, 4, 18, and 20 in the previous office action is being included here for future reference.
Examiner Note: Applicant has changed the term “website tracking data” to “website content data”.  Examiner has reviewed the disclosure to determine whether these terms have different meanings or are equivalent.  The specification does not clearly differentiate these terms and in some instances appears to use these terms interchangeably (see at least [0030]).  It also, in most cases, uses terms such as “web traffic data content”, “web traffic content data”, and/or “web data traffic content” (see at least [0032]; [0036], also used in the claims).  Additionally, the drawings do not present material distinguishing any databases to be separately related to “website tracking data” to “website content data”.  In light of this, Examiner will interpret the terms to be equivalent and not represent a change in scope of the claimed material.  However, Applicant is advised that should Applicant disagree and provide evidence to the contrary, this could potentially result in a shift of invention and potential withdrawal of the claims from consideration via original presentation (if distinct meanings of the terms should cause a change in scope of the invention in a non-narrowing manner), and/or additional 35 U.S.C. §112 rejections.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        January 21, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629